DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 objected to because of the following informalities:  
Claims 1-14: “electric energy” should read --electrical energy--,
Claim 1, line 9: “treatment energy” should read --a treatment energy--,
Claim 2, line 3: “reduce the output electric energy” should read --reduce the output of electric energy”,
Claim 4, line 4: “configured stop” should read --configured to stop--,
Claim 7, line 5: “the output electric energy” should read --the output of electrical energy--,
Claim 9, line 19: “grasping force of the blood vessel” should read --grasping force on the blood vessel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation "the treatment energy" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the claim recites the limitation "the grasped blood vessel" in line 10 when line 2 only says “grasping a treatment target”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 rejected under 35 U.S.C. 101 because it crosses statutory categories of having a method step within an apparatus claim: “controlling” in line 17 & “increasing” in line 19 instead of saying “wherein the processor is configured to control/increase” or something to of similar effect. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chernov et al (U.S. Pub. No. 2012/0226272), herein referred to as “Chernov”.
Regarding claim 9, Chernov teaches a control device (power supply 122 Figs. 1, 2A & 2B) used with an energy treatment instrument (instrument 126, connected to 122 as shown in Fig. 1), the energy treatment instrument including a first grasping piece (jaw member 204), and a second grasping piece (jaw member 203) configured to open and close with respect to the first grasping piece so as to grasp a blood vessel between the first grasping piece and the second grasping piece ([0043]: configured to grasp and compress tissue 101 and vessels 102; see Figures 2A & 2B where jaw member 204 is fixed and jaw member 203 pivots in respect to jaw member 204 such that only jaw member 203 is capable of pivoting and jaw member 203 is therefore configured to open and close with respect to jaw member 204), the control device comprising: 
an energy output source (energy output stage124) configured to: 
output electric energy that is to be supplied to the energy treatment instrument ([0032]: power supply 122 supplies power to the energy output stage 124, which generates energy and provides the energy to the instrument 126), and 
supply the electric energy to the energy treatment instrument so that the treatment energy is applied to the blood vessel grasped between the first grasping piece and the second grasping piece ([0032]: The instrument 126, in turn, applies the generated energy to the tissue 101, which includes at least one vessel 102); and  

obtain a blood pressure at a site related to the grasped blood vessel ([0046]: the system 100 includes a motion sensor configured to sense the change in distance between the jaw members 203, 204. This distance information may be used together with the response signal 104 to evaluate the level of blood circulation within a given volume of tissue 101; where signal 104 is processed/sent to microprocessor 114, where the volume of tissue 101 includes blood vessels 102 and the level of blood circulation is a blood pressure and where the site related is the grasped vessel); 
perform at least one of the following steps: 
controlling output of the electric energy from the energy output source based on the obtained blood pressure ([0033]: the microprocessor 114 may regulate the voltage or current output from the power supply 122 or the energy output stage 124 based on the processed sensor signals; where the processed sensor signals includes the blood circulation data/blood pressure); and 
increasing a grasping force of the blood vessel between the first grasping piece and the second grasping piece when the obtained blood pressure is greater than or equal to a threshold in comparison to when the blood pressure is lower than the threshold. (The claim recites “at least one of” and is therefore being interpreted as a Markush group (see MPEP § 2117)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chernov in view of Harper et al. (U.S. Pub. No. 2011/0118736), herein referred to as “Harper”.
Regarding claim 1, Chernov discloses treatment system (100, Figs. 1, 2A & 2B) comprising: 
an energy treatment instrument (instrument 126) including a first grasping piece (jaw member 203), and a second grasping piece (jaw member 204) configured to grasp a blood vessel between the first grasping piece and the second grasping piece ([0043]: jaw members 203, 204 configured to grasp and compress tissue 101 and vessels 102); 
an energy output source (power supply 122) configured to: 
output electric energy to be supplied to the energy treatment instrument ([0032]: power supply 122 supplies power to the energy output stage 124, which generates energy and provides the energy to the instrument 126), and 
supply the electric energy to the energy treatment instrument so that treatment energy is applied to the blood vessel grasped between the first grasping piece and the second grasping piece ([0032]: The instrument 126, in turn, applies the generated energy to the tissue 101, which includes at least one vessel 102); 
a measurement detector configured to measure a blood pressure at a site related to the grasped blood vessel ([0046]: the system 100 includes a motion sensor configured to sense the change in distance between the jaw members 203, 204. This  level of blood circulation within a given volume of tissue 101; where the volume of tissue 101 includes blood vessels 102, the level of blood circulation is a blood pressure, and the site related is the grasped vessel); and 
a processor (microprocessor 114) configured to: 
control output of the electric energy from the energy output source ([0033]: microprocessor 114 processes the sensor signals and generates control signals based on the processed sensor signals to control the power supply 122 and/or the energy output stage 124), based on a measurement result obtained by the measurement detector (where the processed sensor signals includes blood circulation/blood pressure data from the motion sensors), and 
Chernov discusses first and second modes where the second mode is different from the first ([0039]: The energy output stage 124 may generate a probing signal 109 that is the same as the electrosurgical energy applied to the tissue 101 to perform an electrosurgical procedure (e.g., vessel sealing). Alternatively, the energy output stage 124 may generate a probing signal 109 that has parameters that are different from the parameters of the electrosurgical energy applied to the tissue 101; where the microprocessor 114 controls the energy output stage 124 and the probing signal 109 with the same electrosurgical energy is a first mode and the probing signal with parameters that are different from the parameters of the electrosurgical energy applied to the tissue is a second mode; and vessel sealing is an equivalent to vessel coagulation), 

However, Harper discloses an energy treatment instrument (endoscopic forceps 10, Figs. 1 & 3), an energy output instrument (generator 300), a measurement detector ([0026]: each of the jaw members include a sensing component, or electrode pair 114 and 124), and a processor (processing component 21), wherein the processor (processing component 21) is configured to switch an actuation state of the energy treatment instrument ([0030]: configured to convert the output into a seal pressure, or seal pressure range, for adequately sealing tissue disposed between the jaw members 110 and 120; [0032]: the specific range of motion of handle 40 is determined by the seal pressure communicated to the regulating component 23 by the processing component 21) between a first mode for coagulating the blood vessel and a second mode for coagulating the blood vessel, the second mode being different from the first mode ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where 
Regarding claim 6, Chernov discloses wherein the measurement section detector is configured to measure the blood pressure at the grasped blood vessel ([0046]: the system 100 includes a motion sensor configured to sense the change in distance between the jaw members 203, 204. This distance information may be used together with the response signal 104 to evaluate the level of blood circulation within a given volume of tissue 101; where the volume of tissue 101 includes blood vessels 102 and the level of blood circulation is a blood pressure) or another blood vessel related to the grasped blood vessel.
Regarding claim 7, Chernov discloses wherein:
the first grasping piece (jaw member 203) includes a first electrode (electrode 205), 
the second grasping piece (jaw member 204) includes a second electrode (electrode 206), and 
the energy output source is configured to: 
supply the output electric energy to the first electrode and the second electrode ([0043]: electrodes 205, 206 receive energy from the energy output stage 124), and 

Regarding claim 8, Chernov in view of Harper discloses wherein the processor (processing component 21) is configured to switch an actuation state of the energy treatment instrument ([0030]: configured to convert the output into a seal pressure, or seal pressure range, for adequately sealing tissue disposed between the jaw members 110 and 120; [0032]: the specific range of motion of handle 40 is determined by the seal pressure communicated to the regulating component 23 by the processing component 21) between the first mode, in which the blood vessel to be coagulated with the treatment energy is grasped with a first grasping force, and the second mode, in which the blood vessel to be coagulated with the treatment energy is grasped with a second grasping force that is different from the first grasping force ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 
Regarding claim 10, Chernov discloses a treatment method (Abstract: surgical system and corresponding method) comprising: 
grasping a treatment target between a first grasping piece and a second grasping piece by using an energy treatment instrument ([0044]: tissue 101 is first grasped between the jaw members 203, 204 of the energy-based instrument 126), the energy treatment instrument including the first grasping piece (jaw member 204), and the second grasping piece (jaw member 203) configured to open and close with respect to the first grasping piece (see Figures 2A & 2B where jaw member 204 is fixed and jaw member 203 pivots in respect to jaw member 204 such that only jaw member 203 is capable of pivoting and jaw member 203 is therefore configured to open and close with respect to jaw member 204); 
outputting electric energy that is to be supplied to the energy treatment instrument ([0032]: power supply 122 supplies power to the energy output stage 124, which generates energy and provides the energy to the instrument 126) so that treatment energy is applied to the treatment target grasped between the first grasping piece and the second grasping piece ([0032]: The instrument 126, in turn, applies the generated energy to the tissue 101, which includes at least one vessel 102); 
measuring a blood pressure at a site related to the grasped blood vessel ([0046]: the system 100 includes a motion sensor configured to sense the change in distance  level of blood circulation within a given volume of tissue 101; where the volume of tissue 101 includes blood vessels 102, the level of blood circulation is a blood pressure and the site related is the grasped vessel); and 
controlling output of the electric energy based on a measurement result of the blood pressure ([0033]: the microprocessor 114 may regulate the voltage or current output from the power supply 122 or the energy output stage 124 based on the processed sensor signals; where the processed sensor signals includes the blood circulation data/blood pressure), and 
Chernov discusses first and second modes where the second mode is different from the first ([0039]: The energy output stage 124 may generate a probing signal 109 that is the same as the electrosurgical energy applied to the tissue 101 to perform an electrosurgical procedure (e.g., vessel sealing). Alternatively, the energy output stage 124 may generate a probing signal 109 that has parameters that are different from the parameters of the electrosurgical energy applied to the tissue 101; where the microprocessor 114 controls the energy output stage 124 and the probing signal 109 with the same electrosurgical energy is a first mode and the probing signal with parameters that are different from the parameters of the electrosurgical energy applied to the tissue is a second mode; and vessel sealing is an equivalent to vessel coagulation), 
But Chernov fails to disclose thereby switching an actuation state of the energy treatment instrument between a first mode for coagulating the blood vessel and a 
However, Harper discloses a treatment method ([0033]: a method of sealing tissue) that includes thereby switching an actuation state of the energy treatment instrument between a first mode for coagulating the blood vessel and a second mode for coagulating the blood vessel, the second mode being different from the first mode ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where the regulating component operating to prevent movement behaves similarly to an actuation switch; where position “C” corresponds to the first mode with a first grasping force and position “D” corresponds to the second mode with a second grasping force and where positions/modes/forces “C” & “D” are different from each other as shown in Fig. 3). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the processor of Chernov to the processor of Harper for the purpose of imparting the proper seal pressure to tissue disposed between the jaw members (Harper: [0031]).
Regarding claim 11, Chernov in view of Harper discloses wherein: 

in the second mode, the blood vessel to be coagulated with the treatment energy is grasped with a second grasping force that is different from the first grasping force ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where position “C” corresponds to the first mode and a first grasping force and position “D” corresponds to the second mode with a second grasping force that is different from the first grasping force/position “C”, as shown by the difference in the positions in Fig. 3)  
Regarding claim 12, Chernov in view of Harper discloses wherein the second grasping force used in the second mode is larger than the first grasping force used in the first mode ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal 
Regarding claim 13, Chernov in view of Harper discloses wherein the second grasping force used in the second mode is larger than the first grasping force used in the first mode ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where position “D” corresponds to a larger grasping force shown by both the displacement of the handle in Fig. 3 and the fact that it requires a larger seal pressure, as described above) so that even when a blood vessel having a high blood pressure is 

EXAMINER NOTE: 
For claims 2-5 where there are changes in energy output based on blood pressure, the interpretation will be based on the following grounds:
When blood vessels are occluded, pressure increases due to the increased resistance from the smaller diameter.
The threshold is interpreted as any blood pressure within the occlusion timeline (such that it is an elevated pressure above baseline/non-treated vessel) indicating that the blood vessel is partially occluded and where a processor makes a change to any parameter (energy output level, impedance, energy output time, etc.) or instances where the blood vessel would be near or at a fully occluded state (such as where the determination is made to stop treatment because it is deemed “completed”). 
With this, it will be understood that within any part of the process of occluding a blood vessel, a vessel will experience a lower blood pressure and a higher blood pressure where both are above a baseline/non-occluded pressure such that the lower pressure is higher than baseline but still lower than the higher pressure.

Claims 2 & 5 rejected under 35 U.S.C. 103 as being unpatentable over Chernov in view of Harper as applied to claim 1 above, and further in view of McGreevy et al. (U.S. Pub. No. 2007/0066969), herein referred to as “McGreevy”.
Regarding claim 2, Chernov discusses a probing signal 109 is applied to a vessel and a response signal 104 is measured over time in ([0047]) and that the probing signal may be the same as the electrosurgical energy applied to the tissue (101) to perform an electrosurgical procedure (e.g., vessel sealing) and that the probing signal may have parameters that are different from the parameters of the electrosurgical energy applied to the tissue (101) in ([0039]), such that the two applications of energy have different energy amounts and/or application times, 
but Chernov fails to disclose wherein the processor is configured to: 
reduce the output electric energy, and 
increase a length of output time of the electric energy when the blood pressure is greater than or equal to a threshold to be greater than a length of output time of the electric energy when the blood pressure is lower than the threshold.  
However, McGreevy discloses wherein the processor is configured to reduce the output of electric energy and increase a length of output time of the electric energy (see Fig. 5 where phase 76 includes the reduction of the output of energy and an increase of output time) when the blood pressure is greater than or equal to a threshold to be greater than a length of output time of the electric energy when the blood pressure is lower than a threshold (see Fig. 5 where current reduction phase 76 includes both a reduced output of electric energy and a longer output time in comparison to initial heating phase 68; [0046]: it is necessary to apply the additional energy (76) to the 
Regarding claim 5, Chernov discusses applying a probing signal (109) in step 502 of Fig. 5, in which the flow chart ends with step 511 “End” following the “Determine a Tissue Parameter Based on the Level of Blood Circulation” in step 510, such that energy output is stopped after determining a blood pressure but Chernov fails to disclose wherein the processor is configured to continue to stop the output of the electric energy when the blood pressure is greater than or equal to a threshold.
However, McGreevy discloses wherein the processor is configured to continue to stop the output of the electric energy when the blood pressure is greater than or equal to a threshold ([0063]: When the determination at 224 is affirmative, indicating that the electrosurgical generator 42 has applied an adequate amount of electrical energy to the the delivery of energy from the electrosurgical generator 42 is terminated, despite the fact that the control switch 44 (FIG. 1) may remain activated or closed). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the processor configuration of Chernov to the processor of McGreevy for the purpose of preventing too much energy from being applied to the tissue, which can result in denatured tissue and/or prevent it from fusing (McGreevy: [0004]).

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chernov in view of Harper as applied to claim 1 above, and further in view of Inagaki et al. (U.S. Pub. No. 20100042101), herein referred to as “Inagaki”.
Regarding claim 3, Chernov discusses that the probing signal may be the same as the electrosurgical energy applied to the tissue (101) to perform an electrosurgical procedure (e.g., vessel sealing) and that the probing signal may have parameters that are different from the parameters of the electrosurgical energy applied to the tissue (101) in ([0039]) such that there is a break between energy applications as the processor determines parameters of the tissue prior to the electrosurgical procedure and energy is therefore applied intermittently, 
but Chernov in view of Harper fails to disclose wherein, when the blood pressure is greater than or equal to a threshold, the processor is configured to: 

resume the output of the electric energy after suspending the output of the electric energy such that the electric energy is output intermittently for a plurality of times.
However, Inagaki discloses a treatment system (treatment apparatus 10) with an energy treatment apparatus (electrosurgical treatment device 12), an energy output source (energy source 14), a measurement detector (pressure sensor 120), and a processor (high-frequency output control portion 24), wherein, when the blood pressure is greater than or equal to a threshold, the processor is configured to: 
stop the output of the electric energy (S5, Fig. 5; [0027]: FIG. 5 is a schematic flow chart when treatment using high-frequency energy is provided to a living tissue by using the treatment apparatus according to the 1st-12th embodiments; [0073]: high-frequency output control portion 24 can control output of high-frequency power from the high-frequency output device 26 to the electro-surgical device 12; [0116]: high-frequency output control portion 24 stops output of high-frequency power from the high-frequency output device 26; where Inagaki's method includes the evaluation based on tissue impedance, which in blood vessels impedance is related to vessel diameter and therefore blood pressure such that the impedance and blood pressure values are proportional and in a partially occluded vessel, blood pressure/impedance within the vessel would be higher than it was earlier within the occlusion progress) after the output of the electric energy is started (S1, Fig. 5), and

Regarding claim 4, Chernov discloses detecting an impedance between the first grasping piece and the second grasping piece ([0044]: a probing signal 109 (e.g., an RF signal) is applied to the tissue 101 by the electrodes 205, 206 and a response signal 104 (e.g., tissue impedance) is measured) and that volume of blood within the given volume of tissue (101) may be measured by measuring the impedance of the tissue 101 in ([0045]) and Harper discloses utilizing impedance measurements, too ([0026]: the impedance across the (grasped) tissue can be measured and used to determine the cross-sectional diameter of the tissue; where vessel diameter is proportional to vessel blood pressure), but Chernov in view of Harper fails to disclose wherein the processor is configured to: 
detect an impedance between the first grasping piece and the second grasping piece; configured to stop the output of the electric energy in response to the impedance reaching or exceeding a first impedance threshold when the blood pressure is lower than a threshold; and 

However, Inagaki discloses wherein the processor (energy source 14, which contains detection part 22, high-frequency output control portion 24, and high-frequency output device 26) is configured to: 
detect an impedance between the first grasping piece and the second grasping piece ([0073]: detection portion 22 detects electrical living information of living tissues held by a pair of holding portions 36, the value of impedance Z is calculated from the detected current value and voltage value to define the calculated impedance Z as living information); configured to stop the output of the electric energy (S5, Fig. 5; [0116]: high-frequency output control portion 24 stops output of high-frequency power from the high-frequency output device 26) in response to the impedance reaching or exceeding a first impedance threshold (S3, Fig. 5) when the blood pressure is lower than a threshold (where in this flow chart, the blood pressure of treated tissue/vessels would gradually increase as the steps progress within the flow chart (gradually reaching the condition of joined/sealed/anastomosed tissue) such that at the step of the exceeding the first impedance the blood vessel would not yet be fully occluded, and therefore the blood pressure would be below a threshold where being below a blood pressure threshold is indicative of incomplete occlusion and a higher blood pressure would indicate a larger degree of occlusion); and 
stop the output of the electric energy (S13/Stop in Fig. 5; [0125]: If the threshold becomes larger than the termination condition at step S12, output is automatically 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the impedance detection and processing of Chernov in view of Harper to the impedance detection and processing of Inagaki for the purpose of detecting and indicating that moisture in the living tissues is being lost and drying is in progress (Inagaki: [0113]; where in the process of losing moisture/drying out is a factor of coagulation).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chernov in view of Harper as applied to claim 1 above, and further in view of Aldridge et al. (U.S. Pub. No. 2012/0022526), herein referred to as “Aldridge”.
Regarding claim 14, Chernov discloses wherein the measurement detector comprises measurement forceps (instrument 126) that are provided with a pair of grasping pieces (jaw members 203, 204), the measurement forceps being configured to  level of blood circulation within a given volume of tissue 101; [0018]: the tissue type includes a vessel type, such as an artery; where the level of blood circulation is a blood pressure), but fails to disclose that the measurement forceps include a damper.
However, Aldridge discloses a treatment system (electrosurgical system 100, embodiments are non-limiting) with an energy treatment instrument (electrosurgical instrument 101), an energy output source (generator 145), a measurement detector (434; [0109]: sensor may be a pressure sensor), a processor (control unit 102), and measurement forceps (electrosurgical instrument 101) that are provided with a damper ([0014]: electrosurgical instrument may further comprise a damper positioned in the handle). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the measurement forceps of Chernov in view of Harper to include the damper of Aldridge for the purpose of using the damper to engage the trigger and oppose movement of the trigger form the first position to the second position (Aldridge: [0014]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.: Ullrich et al. (US 2012/0143182): electrosurgical forceps instrument for sealing with blood pressure monitoring, Strobl et al. (US 2016/0270841): . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794